Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 07-03-2019 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for no foreign priority under 35 U.S.C. 119 (a)-(d).  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07-03-2019 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

Claims 7-13 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient per se”.  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.
Claim Rejections - 35 USC § 103 
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

8. 	Claims 1, 5-7, 11-12, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurowski et al (US 2016/0071432).
9.	Regarding independent claim 1, Scott J. Kurowski et al, herein after Kurowski, teaches the method comprising: receiving, by an artificial intelligence (AI) system (Kurowski teaches AI system and method and receives the questionQ query per para0018 fig 1-Q), a question that has contextual features (Kurowski para0209 where the fig 1 shows that question has contextual information from the question and stored in L);
Kurowski fig 1 where the corpus or data base source V, L and d1-Dn has the trained data stored with contextual feature of the user query);
further training the AI system to identify multiple answers to the question, wherein the multiple answers are derived from the corpus (Kurowski para0207 where the AI system generates hypothesis for the query and generate answers from the data sets/corpus for the query and is being trained by the query steps);
further training the AI system to merge the multiple answers into a merged answer to the question in order to create a fully trained AI system (Kurowski para0207 where the AI system is fully trained using subject specific datasets to multiple hypothesis for query and answers from the trained subject matters experts using NLP AI process); and
utilizing the fully trained AI system to answer the question with the merged answer (Kurowski para0217 where the trained AI system delivers the output to the query as an answer using different ways to the user).
While Kurowski (pub# US 2016/0071432) does not fully disclose contextual feature elements, it would have been obvious to have done so. The reason is whenever the query is initiated to AI system the query has a certain requirement from the query and it is contextual feature, for example “where can I get a healthy dinner tonight’ has the feature of the food or any health question 
	Thus, the user query has the contextual feature related to many context items like food, medicine vacation etc. As a result, it would have been obvious to one of ordinary skill in the art to see the context feature in the query for AI to identify. 
10. 	Regarding claim 5, The method of claim 1, further comprising: utilizing, by the fully trained AI system, the merged answer to the question to automatically
control a physical device (Kurowski para0032 where the merged answers are being controlled by AI system).
11. 	The method of claim 1, wherein the fully trained AI system is a trained deep neural network (DNN) (Kurowski para0208 uses NLP AI system which can be any trained model including DNN).
12.	Regarding claim 7, the arguments are analogues to claim1, are applicable and is rejected.
13.	Regarding claim 11, the arguments are analogues to claim5, are applicable and is rejected.
14.	Regarding claim 12, the arguments are analogues to claim6, are applicable and is rejected.
15.	Regarding claim 14, the arguments are analogues to claim1, are applicable and is rejected.
16.	Regarding claim 18, the arguments are analogues to claim5, are applicable and is rejected.
Regarding claim 19, the arguments are analogues to claim6, are applicable and is rejected.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurowski et al (US 2016/0071432) in view of NPL Verma,( Reflexive Hybrid Approach to Provide Precise Answer of User Desired Frequently Asked Question, Aayushi Verma Department of computer science engineering Jaypee Institute of Information Technology, 978-1-5090-3519-9/17/$31.00 c 2017 IEEE (Year: 2017))

18. 	Regarding claim 4, The method of claim 1, wherein the contextual features in the question are from a group of features consisting of n-gram features, parts of speech features, a term frequency — inverse document frequency (TF-IDF) feature, a cosine similarity feature, a Jaccard similarity feature, and a Levenshtein distance feature (NPL Verma, teaches group of features consisting of n-gram, POS, TF-IDF model etc for frequency of terms in a query).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Kurowski with concept of using NPL Aayushi Verma et al. The motivation for doing so would be to have predictably and advantageously provided the context features consisting of various model for identification. Therefore, it would have been obvious to combine Kurowski with Verma et al to obtain the invention as specified in claim 4.
19.	Regarding claim 17, the arguments are analogues to claim 4 is applicable and is rejected.


Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurowski et al (US 2016/0071432) in view of Hu et al (US10,963,493)

20. 	Regarding claim 13, Kurowski teaches the computer program product of claim 7, But Kurowski further does clearly teach, However, Hu et al teaches wherein the program code is provided as a service in a cloud environment (HU fig.1 col08, line 11-16 where the cloud servers are used for computer program).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Kurowski with concept of using interactive game with robot system of Hu et al. The motivation for doing so would be to have predictably and advantageously provided the context features consisting of various model for identification. Therefore, it would have been obvious to combine Kurowski with Hu et al to obtain the invention as specified in claim 13.
21.	Regarding claim 20, the arguments are analogues to claim 13 is applicable and is rejected.
Allowable Subject Matter
22.	Claim 2-3, 8-9 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677